DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 8/9/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 1-3, 5-6, 8-22 are pending.
Claims 5-6, 12, and 15-22 are withdrawn.
Claims 1-3, 8-11, and 13-14 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Cervantes (US 2013/0255338 A1; of record), in view of Sharma (“Phosphate solubilizing microbes: sustainable approach for managing phosphorus deficiency in agricultural soils,” SpringerPlus, 2013, 1-14; of record), Egamberdieva (“Pseudomonas chlororaphis: a salt-tolerant bacterial inoculant for plant growth stimulation under saline soil conditions,” Acta Physiol Plant (2012) 34:751–756), and Chin-A-Woeng (“Phenazines and their role in biocontrol by Pseudomonas bacteria,” New Phytologist (2003) 157: 503-523).
Claim 1 is drawn to a microbial inoculant composition comprising an aquatic Pseudomonas spp., an aquatic Delftia spp., a Clostridium spp, and the newly added limitation of “Sphingosinicella microcystinivorans, Pseudomonas chlororaphis, Pseudomonas mandelii, Pseudomonas umsongensis, Arthrobacter ramosus, or Streptomyces yogyakartensis.”
For claims 1, 2, and 9, Lopez-Cervantes teaches compositions that enhance crop production, increase plant defensive processes, and/or decrease the level of plant pathogens. Lopez-Cervantes teaches the compositions may, preferably, comprise multiple genera and/or species of lactic acid bacteria and nitrogen fixing bacteria (Abstract). Lopez-Cervantes teaches a microbial composition including Clostridium species and Pseudomonas fluorescens (pg 2, [0025] and [0026]).
Regarding claims 13 and 14, Lopez-Cervantes teaches the composition can be applied to plants, seedlings or seeds (pg 7, [0106]).
Lopez-Cervantes teaches the compositions include phosphorus decomposing microbial species as these species solubilize phosphorous from the environment into a bioavailable nutrient for the nitrogen fixing bacteria of the composition (pg 2, [0031]) and that these added bacterial species enhance the nitrogen fixing activity of the microbial composition (pg 2, [0028]). Lopez-Cervantes teaches the inoculant compositions can be used in connection with any plant including but not limited to alfalfa, banana, barley, broccoli, carrots, corn, cotton, cucumber, garlic, grapes, leek, melon, onion, potato, raspberry, rice, soybean, squash, strawberry, sugarcane, tomato and watermelon (pg 7, [0110]).
Lopez-Cervantes does not teach a composition comprising either Sphingosinicella microcystinivorans, Pseudomonas chlororaphis, Pseudomonas mandelii, Pseudomonas umsongensis, Arthrobacter ramosus, or Streptomyces yogyakartensis. Lopez-Cervantes also does not teach the compositions further comprising Delftia, Chryseobacterium, or Arthrobacter species.
Sharma, Egamberdieva, and Chin-A-Woeng teach the missing elements of Lopez-Cervantes.
Sharma teaches phosphate solubilizers include Chryseobacterium and Delftia as well as Arthrobacter (pg 3 right col to pg 4, left col.). Sharma additionally teaches that these microbial species are effective to enhance plant growth (paragraph spanning pgs 3 and 4). 
Egamberdieva teaches the presence of Pseudomonas chlororaphis on the roots of tomato and cucumber plants promotes growth in saline soils (Abstract).
Chin-A-Woeng teaches Pseudomonas species, such as Pseudomonas chlororaphis, produces phenazines such as phenazine-1-carboxamide, which are known to be major determinants of biological control of soilborne plant pathogens (Abstract), and a commercial seed treatment based on a phenazine-producing Pseudomonas chlororaphis strain providing protection against seed-borne diseases in barley and oats (pg 504, eight lines from the bottom). Chin-A-Woeng teaches the phenazine-1-carboxamide (PCN) produced by Pseudomonas chlororaphis is an antibiotic and antifungal (pg 507, right column, bottom; pg 508, Table 1, ninth line) and is useful for treating tomato plants infected with the pathogenic fungus Fusarium oxysprorum.
At the time the claims were filed, one of ordinary skill in the art would have been motivated to apply Pseudomonas chlororaphis to the seed of a tomato, cucumber, or barley plant since Lopez-Cervantes teaches a composition for applying the claimed microbes including Clostridium species and Pseudomonas fluorescens enhance the plant growth in at least tomato, barley, and cucumber. One of ordinary skill in the art would have been further motivated to include Pseudomonas chlororaphis to the composition since Egamberdieva teaches the presence of Pseudomonas chlororaphis on the roots of tomato and cucumber plants promotes growth in saline soils and Chin-A-Woeng teaches Pseudomonas chlororaphis, produces phenazines such as phenazine-1-carboxamide, which are known to be major determinants of biological control of soilborne plant pathogens such as funguses in barley and tomato.
Furthermore, at the time the claims were filed, one of ordinary skill in the art would have been motivated by Lopez-Cervantes to include additional phosphate solubilizing microbes in the microbial composition since Lopez-Cervantes teaches these microbes enhance the plant growth promoting microbial composition. One of ordinary skill in the art would have been further motivated to include each of  a Chryseobacterium species, a Delftia species, and an Arthrobacter species since these are all well-known and recognized to solubilize phosphate to enhance plant growth, as taught by Sharma. Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated to combine the instant bacteria together in a single composition with a reasonable expectation for obtaining an effective microbial consortia to enhance crop production, plant defensive processes and/or decrease level of plant pathogens.

2) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Cervantes (cited above), in view of Sharma (cited above), Egamberdieva (cited above), and Chin-A-Woeng (cited above), and Mowlick (“Proliferation of diversified clostridial species during biological soil disinfestation incorporated with plant biomass under various conditions,” Appl Microbiol Biotechnol (2013) 97:8365–8379; of record).
The teachings of Lopez-Cervantes, Sharma, Egamberdieva, and Chin-A-Woeng are discussed above.
The combination of Lopez-Cervantes, Sharma, Egamberdieva, and Chin-A-Woeng does not teach the species of Clostridium saccharobutylicum as recited in claim 3.
Mowlick teaches the missing element of the combination Lopez-Cervantes, Sharma, Egamberdieva, and Chin-A-Woeng.
Mowlick teaches biological soil disinfestation (BSD) an alternative to soil fumigation as a method of soil disinfestation. The method uses anaerobic decomposition of organic matter in soil as an environmentally friendly approach (paragraph spanning pages 8365 and 8366). Mowlick teaches microbes of the class Clostridia are important to make the soil treatment more effective (pg 8366, left column, first full paragraph). Mowlick teaches that it is likely that the dominant clostridial groups in soil treatment includes Clostridium saccharobutylicum anaerobes in the BSD treatment for soil decontamination (pg 8377, right column, last paragraph).
The skilled artisan would have expected success in selecting  Mowlick's Clostridium saccharobutylicum anaerobes as the species of Clostridium in the inoculant composition taught by the combination of Lopez-Cervantes, Sharma, Egamberdieva, and Chin-A-Woeng because Lopez-Cervantes teaches the presence of a Clostridium species in the microbial amendment and Mowlick teaches that Clostridium saccharobutylicum anaerobes are that the dominant clostridial groups in a soil decontamination treatment comprising Clostridium species. The skilled artisan could have substituted one compound for another because Mowlick teaches that the specific Clostridium species Clostridium saccharobutylicum was known to be suitable for application the soil and the person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that Clostridium saccharobutylicum would be safe and effective based on the anaerobes known activity as taught by Mowlick.

3) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Cervantes (cited above), in view of Sharma (“cited above), Egamberdieva (cited above), Chin-A Woeng (cited above), and Yang (“Growth-promoting Sphingomonas paucimobilis ZJSH1 associated with Dendrobium officinale through phytohormone production and nitrogen fixation,” Microbial Biotechnology (2014) 7(6), 611–620).
The teachings of Lopez-Cervantes, Sharma, Egamberdieva, and Chin-A-Woeng are discussed above.
The combination of Lopez-Cervantes, Sharma, Egamberdieva, and Chin-A-Woeng does not teach a species such as Sphingomonas as recited in claim 10.
Yang teaches the missing element of the combination of Lopez-Cervantes and Sharma.
Yang teaches Sphingomonas sp. has a close relationship with the growth of plants. Yang teaches that Sphingomonas sp. can promote the absorption of mineral ions, such as iron, in plants. Yang also teaches that Sphingomonas strains increase the germination of orchid seeds (pg 612, right column, first full paragraph).
The skilled artisan could have added a Sphingomonas species to the composition of the combination of Lopez-Cervantes, Sharma, Egamberdieva, and Chin-A-Woeng because Yang teaches that Sphingomonas species are known to increase the growth of plants, as well as promote the absorption of mineral ions, such as iron, and potentially increase the germination rate of orchid seeds.
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1-3, 8-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11 of copending Application No. 16/635,152 (reference application). 
It is noted that the ‘152 application has received a Notice of Allowance from the Patent Office, but the application has not been assigned a US Patent Number.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a composition comprising Pseudomonas spp., a Delftia spp., a Clostridium spp., and Sphingosinicella microcystinivorans, Pseudomonas chlororaphis, Pseudomonas mandelii, Pseudomonas umsongensis, Arthrobacter ramosus, and Streptomyces yogyakartensis. 

Examiner’s Reply to Attorney Arguments Dated 8/9/2022
1. Rejection of claims 1, 2, 8, 9, 11, 13 and 14 under 35 U.S.C. § 103 over Lopez-Cervantes and Sharma
The applicant argues the newly added limitation to claim 1 of an inoculant further comprising “Sphingosinicella microcystinivorans, Pseudomonas chlororaphis, Pseudomonas mandelii, Pseudomonas umsongensis, Arthrobacter ramosus, or Streptomyces yogyakartensis” has not been rejected.
The Examiner acknowledges the arguments presented, but does not consider them persuasive since the newly applied references of Egamberdieva and Chin-A Woeng render claim 1 obvious, as set forth in detail above.

2. Rejection of claim 3 under 35 U.S.C. § 103 over Lopez-Cervantes, Sharma, and Mowlick 
and
3. Rejection of claim 10 under 35 U.S.C. § 103 over Lopez- Cervantes, Sharma, and Yang
As set forth above, it is the position of the Examiner that claim 1 is properly rejected.  Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claims 3 and 10, the rejections of claims 3 and 10, including the newly added prior art of Egamberdieva and Chin-A Woeng, are considered proper and are maintained. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612